It appears from the record and motion to dismiss in the above-entitled cause that final judgment was rendered herein by the trial court on August 29, 1919; that the petition in error was not filed in this court until March 10, 1920, more than six months after rendition of final judgment.
Under section 5255, Rev. Laws 1910, as amended by chapter 19, Session Laws 1910-11, proceedings in error must be filed in this court within six months after date of final judgment, beyond which time this court has no jurisdiction over the subject-matter, following Dawson  Schneider v. Davison Bros. Cheese Co., 53 Okla. 313, 156 P. 204; Palmer-Gregory Chiro. College v. Hart, 26 Okla. 855, 110 P. 725; Malloy v. Johnson et al., 40 Okla. 454, 139 P. 310; and Star Mill  Elev. Co. v. J.W. Bruce, 77 Okla. 113, 186 P. 940.
All the Justices concur.